Citation Nr: 1816348	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  11-26 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for prostate cancer prior to March 2, 2011; in excess of 40 percent prior to September 26, 2017; and in excess of 60 percent beginning September 26, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955 and March 1956 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2017, the Board remanded this issue for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to March 2, 2011, the Veteran's prostate cancer residuals have been productive of nocturia two to four times per night.  

2.  From March 2, 2011 until September 25, 2017, prostate cancer residuals were productive of nocturia of greater than five times per night.

3.  Beginning September 26, 2017, prostate cancer residuals were productive of changing absorbent materials four to five times per day.  


CONCLUSIONS OF LAW

1.  Prior to March 2, 2011, the criteria for an evaluation in excess of 20 percent for prostate cancer residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

2.  From March 2, 2011 until September 25, 2017, the criteria for an evaluation in excess of 40 percent for prostate cancer residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

3.  Beginning September 26, 2017, the criteria for an evaluation in excess of 60 percent for prostate cancer residuals have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.115a, 4.115b, Diagnostic Code 7528 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks an evaluation for prostate cancer higher than 20 percent prior to March 2, 2011, in excess of 40 percent prior to September 26, 2017, and in excess of 60 percent beginning September 26, 2017.  In April 2017 and May 2017, the Veteran submitted letters to the Board stating that he disagreed with the RO's increased evaluations.  The Veteran stated he recently had two urinary tract infections (UTI) and his urologist scheduled him for prostate surgery in May 2017, in an effort to stave off additional bouts of UTIs.

The Veteran's residuals of prostate cancer have been rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating may be assigned for malignant neoplasms of the genitourinary system.  Following cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105 (e) of this chapter.  If there has been no local reoccurrence or metastasis, the disorder should be rated based on the residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115 (b), Diagnostic Code 7528. 

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding. 38 C.F.R. § 4.115a.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the wearing of absorbent materials which must be changed less than two times per day merits a 20 percent disability rating.  For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  The maximum rating of 60 percent is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A higher rating may not be awarded for prostate cancer residuals unless there is evidence of significant renal dysfunction.  38 C.F.R. § 4.115a.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  38 C.F.R. § 4.115(a). 

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post-void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115(a). 

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.  38 C.F.R. § 4.115(a).

Renal dysfunction will be rated as 30 percent disabling with albumin constant or recurring with hyaline and granular casts or red blood cells, or, with transient or slight edema or hypertension at least 10 percent under Diagnostic Code 7101; with constant albuminuria with some edema, or with definite decrease in kidney function, or with hypertension at least 40 percent disabling under Diagnostic Code 7101, a 60 percent evaluation will be warranted; with persistent edema and albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent evaluation is warranted; requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, or, BUN more than 80 mg%, or creatinine more than 8 mg%, or, markedly decreased function of kidney or other organ systems, especially cardiovascular, a 100 percent evaluation is warranted. 38 C.F.R. § 4.111a. 

On this record, at a March 2010 VA examination, the Veteran reported that, in 1972, he was found to have an enlarged prostate for which he took medication.  He was diagnosed with prostate cancer in 2005 after having multiple biopsies of the prostate gland.  He has had 43 sessions of radiation treatment.  He has had multiple side effects for this radiation treatment that include back pain.  He had a low urinary flow associated with increased urination through the night.  He would get up 2 to 4 times during the night to urinate (i.e. nocturia).  No hesitancy or dysuria were present.  He denied incontinence.  He was not wearing any diapers or any absorbent material day or night.  He denied surgery and urinary tract infections.  There was no renal colic or bladder stone present.  There were no hospitalizations or urinary tract infections.  He denied any catheterization.  The prostate cancer residuals were not affecting his daily activities

A December 2015 VA examination was conducted.  The examiner noted that the Veteran was recently seen by the urology clinic for gross hematuria.  Testing showed an enlarged prostate with no other apparent abnormalities.  The Veteran was reported to "[c]ontinue[] to wear diapers, since [radio therapy]."  He endorsed urge incontinence.  

A voiding dysfunction was described as due to prostate cancer and radiation therapy.  The voiding dysfunction was found to cause leakage requiring absorbent material which must be changed less than two times per day.  The voiding dysfunction did not require the use of an appliance.  Urinary frequency was found to be productive of a daytime voiding interval between two and three hours.  At night, the Veteran awakened to void three to four times.

Obstructed voiding signs and symptoms were present.  They consisted of marked hesitancy, markedly slow stream, markedly weak stream, and markedly decreased force of stream.  Renal dysfunction due to the condition was not present.

A September 2017 VA examination revealed diagnoses of adenocarcinoma of the prostate and benign prostate hypertrophy.  The examiner noted that the latter does not directly pertain to prostate cancer.  He noted that a transurethral resection of the prostate (TURP) procedure was done in June 2017 for UTI and urinary retention with weak stream, hesitancy.  The Veteran reported a weak stream but was able to completely empty the bladder.  The Veteran was urinating every couple of hours at night 3 to 4 times.  The Veteran reported that he has worn absorbent materials since 2005 and reported that he changes the absorbent materials four or five times daily.  With regard to voiding, he reported a 10 to 15 second hesitation with slow, weak stream.  He denied dribbling.  He reported feeling a small amount of urine squirt out when lifting a trash can or washing dishes.  He then regains control to go to the bathroom.  He reported getting up every two to three hours at night to void and at that time he changes his absorbent materials as they get damp.  He reported that the situation is better since the TURP procedure.

The examiner found that prostate cancer was in remission.  A voiding dysfunction was noted due to benign prostate hypertrophy.  The voiding dysfunction caused urine leakage requiring the use of absorbent material for dribbles or squirts and he changes it as soon as it is dampened.  The voiding dysfunction does not require the use of an appliance.  The voiding dysfunction causes increased urinary frequency productive of a daytime voiding interval between two and three hours.  At nighttime, the Veteran awakens to void three to four times.  The voiding dysfunction causes signs or symptoms of obstructed voiding, those being hesitancy, slow stream, weak stream, and decreased force of stream.  The Veteran was found not to have a history of recurrent symptomatic urinary tract or kidney infections.

The Board has reviewed VA treatment records.  An April 2008 statement from a doctor reports that BPH necessitates frequent urination.  A July 2008 VA emergency care record showed treatment for burning with urination for two days.  Blood in the urine for one day was reported.  Frequent urination the previous night occurred.

March 2011 VA treatment records indicate the Veteran reported urinating greater than five times per night.  

A June 2014 VA treatment record problem list shows history of prostate cancer in the mid 2000's status post external beam radiation therapy (ERBT) with residual urinary incontinence and erectile dysfunction.

In a September 2014 VA treatment record, the Veteran is reported to have denied polyuria, nocturia, frequent urination, urgency, hematuria, hesitancy, dribbling, and burning or pain on urination

In August 2015 VA treatment records, it was reported there was no change in urinary frequency, no nocturia, no urinary urgency, no incomplete emptying of the bladder, and the urine stream was not smaller.  There was no urinary loss of control, no dysuria, and no pain in the flank.  There was no abnormal urethral discharge.

In October 2015, the Veteran was diagnosed with gross hematuria and lower urinary tract symptoms (LUTS) suggestive of bladder outlet obstruction or BPH.

In December 2016, the Veteran was admitted for a 2 week history of dysuria and urinary frequency to include nocturia and suprapubic tenderness.  At that time he endorsed wearing an adult diaper for incontinence.

After a review of the evidence, the Board finds that evaluations in excess of 20 percent for prostate cancer prior to March 2, 2011, in excess of 40 percent prior to September 26, 2017, and in excess of 60 percent beginning September 26, 2017, are not warranted.  In that regard, the Veteran is receiving the maximum evaluation for residuals of prostate cancer beginning September 26, 2017.  Prior to September 26, 2017, the evidence does not warrant a higher evaluation in accordance with the Rating Schedule.

The March 2010 VA examination shows that the Veteran was awakening to urinate two to four times per night and not wearing absorbent materials.  This warrants a 20 percent evaluation under urinary frequency.  

A March 2011 VA treatment record shows the Veteran urinating greater than five times per night.  This warrants a 40 percent evaluation under urinary frequency.  Although the Veteran is noted to have worn diapers in the December 2015 VA examination, it was also noted he changed them less than two times per day.  That circumstance only warrants a 20 percent evaluation.  The urinary frequency evaluation at this stage being higher is the appropriate evaluation.

There is no evidence to indicate the criteria for higher evaluations are met at each stage.  Although in the December 2015 and September 2017 VA examinations, the Veteran stated he wore absorbent materials since the radiotherapy in 2005, there is no evidence showing how often it was changed prior to the December 2015 VA examination.  Moreover, with respect to the period prior to March 2, 2011, the Board finds more credible the March 2010 VA examination report that the Veteran was not wearing absorbent material because the statement was made much earlier in time and during the time period in question.

Otherwise, there is evidence against renal dysfunction.  Other Diagnostic Code criteria yield a lower evaluation based upon the evidence of record.  The Veteran's prostate cancer was in remission at the time of the claim.  In other words, therapeutic procedures for prostate cancer had ceased more than six months prior to the date of the claim, with no local recurrence.  Consequently, evaluations in excess of the existing evaluations are not warranted.


ORDER

An evaluation for prostate cancer higher than 20 percent prior to March 2, 2011, is denied.

An evaluation for prostate cancer in excess of 40 percent prior to September 26, 2017, is denied.

An evaluation for prostate cancer in excess of 60 percent beginning September 26, 2017, is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


